Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered February 17, 2010, which, in this action for personal injuries, granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed on the law, without costs.
Plaintiff has raised questions of fact regarding whether the defective condition involves more than just a height differential between the sidewalk flags, namely an overly and improperly sloped sidewalk, and thus we cannot conclude that the defect is trivial as a matter of law (Cela v Goodyear Tire & Rubber Co., 286 AD2d 640, 641 [2001]; Nin v Bernard, 257 AD2d 417, 417-418 [1999]).
The evidence also raised an issue of fact as to whether the defective condition existed for a sufficient length of time prior to the accident so as to permit defendants to discover and remedy it (Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]). Concur — Mazzarelli, J.R, Friedman, Acosta, DeGrasse and Román, JJ.